Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 1 of 25   PageID #: 1




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

 UNIVERSITY OF HAWAII                  )   Civil No. ____________________
 PROFESSIONAL ASSEMBLY;                )
                                       )   COMPLAINT FOR
                                       )   DECLARATORY AND
       Plaintiff,                      )   PROSPECTIVE INJUNCTIVE
                                       )   RELIEF
             vs.                       )
                                       )
 DAVID Y. IGE, in his                  )
 capacity as Governor of the State     )
 of Hawai‛i; CURT OTAGURO,             )
 in his capacity as Comptroller of the )
 State of Hawai‛i; and DAVID           )
 LASSNER, in his capacity as           )
 President of the University of        )
 Hawai‛i,                              )
                                       )
                                       )
       Defendants.                     )
 _________________________________)
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 2 of 25   PageID #: 2




 GILL, ZUKERAN & SGAN
 T. ANTHONY GILL 2391-0
 WADE C. ZUKERAN 4319-0
 DAVID A. SGAN 6643-0
 1164 Bishop Street, Suite 801
 Honolulu, Hawai‛i 96813
 Telephone: (808) 523-6777
 Fax: (808) 523-7003
 E-mail: tgill@gzsattorneys.com

 Attorneys for Plaintiff UHPA




                                     -ii-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 3 of 25     PageID #: 3




                  COMPLAINT FOR DECLARATORY
                AND PROSPECTIVE INJUNCTIVE RELIEF

       Plaintiff UNIVERSITY OF HAWAII PROFESSIONAL ASSEMBLY, by

 and through its attorneys, GILL, ZUKERAN & SGAN, hereby brings this

 action for declaratory and injunctive relief against Defendants DAVID Y.

 IGE, as Governor of the State of Hawai‛i, CURT OTAGURO, as

 Comptroller of the State of Hawai‛i, and DAVID LASSNER, as President of

 the University of Hawai‛i.

       This is an action on behalf of University of Hawai‛i faculty to declare

 Defendants’ unilateral imposition of furloughs and salary reductions

 unconstitutional under Article I, Section 10 (the Contract Clause) of the

 United States Constitution. Plaintiff also seeks injunctive relief to prevent

 violation of the United States Constitution and prevent irreparable injury to

 faculty.

       Defendants will implement furloughs by mandating that faculty take

 unpaid leaves beginning January 1, 2021, and mandating reduction of

 faculty pay by 9.23% effective January 20, 2021, unless enjoined. The


                                       -1-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 4 of 25       PageID #: 4




 imposition of furloughs will impair a valid and existing contract between

 the State of Hawai‛i and the faculty, which is in force at present and

 through June 30, 2021.

       Plaintiff alleges as follows:

                                JURISDICTION

       1.    This case is brought pursuant to 42 U.S.C. § 1983, alleging a

 violation of Article I, Section 10, of the Constitution of the United States.

       2.    Jurisdiction exists in this Court pursuant to 28 U.S.C. §§ 1331

 and 1346. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391.

       3.    Declaratory relief is sought pursuant to 28 U.S.C. §§ 2201-2202.

       4.    Injunctive relief is sought pursuant to 42 U.S.C. § 1983 and Rule

 65 of the Federal Rules of Civil Procedure.

       5.    Plaintiff has standing to bring this complaint.

       6.    The Eleventh Amendment to the United States Constitution

 does not bar this case.




                                        -2-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 5 of 25     PageID #: 5




                                   PARTIES

       7.     Plaintiff UNIVERSITY OF HAWAII PROFESSIONAL

 ASSEMBLY (UHPA) is a labor organization and the exclusive

 representative, as defined in § 89-2, Hawai‛i Revised Statutes (HRS), of

 Bargaining Unit 7, consisting of faculty of the University of Hawai‛i.

 Pursuant to Chapter 89, HRS, the UHPA is duly authorized to collectively

 negotiate for, contract for, and represent university faculty, and has done so

 continuously since the 1970’s. UHPA brings this action as a signatory to a

 collective bargaining agreement, and in its capacity as the exclusive

 representative of university faculty.

       8.     Defendant DAVID Y. IGE is the Governor of the State of

 Hawai‛i. In addition to other powers granted to a governor pursuant to the

 Hawai‛i Constitution and statutes, Defendant IGE is empowered by §

 89-6(b), HRS, to direct and manage collective bargaining negotiations on

 behalf of the State of Hawai‛i, with the UHPA. Defendant IGE is sued in

 his official capacity.



                                         -3-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 6 of 25    PageID #: 6




       9.    Defendant CURT OTAGURO is the Comptroller of the State of

 Hawai‛i and serves as the director of the Department of Accounting and-

 General Services. As such, he is Defendant IGE’s subordinate. The

 Department of Accounting and General Services (DAGS), State of Hawai‛i,

 is charged with administration of the payroll for all employees of the State

 of Hawai‛i. Defendant OTAGURO is responsible for the issuance of pay to

 all persons on the State payroll, including Bargaining Unit 7 members.

 Defendant OTAGURO is sued in his official capacity.

       10.   Defendant DAVID LASSNER is the President of the University

 of Hawai‛i. Pursuant to statutory authority and delegated authority from

 the Board of Regents of the University of Hawai‛i, Defendant LASSNER

 has administrative control of the University of Hawai‛i system. Defendant

 LASSNER is sued in his official capacity.




                                      -4-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 7 of 25     PageID #: 7




                         FACTUAL BACKGROUND

       Collective Bargaining Agreement Duly Negotiated and In Force

       11.   Public employees of the State of Hawai‛i, including the faculty

 of the University of Hawai‛i, are legally authorized to bargain collectively

 over wages, hours, and some terms and conditions of employment.

 Hawai‛i Constitution, Art. XIII, Sec. 2, and HRS, Ch. 89.

       12.   For purposes of collective bargaining, University of Hawai‛i

 faculty are organized by Hawai‛i law into a bargaining unit. The faculty

 bargaining unit is designated Bargaining Unit 7. HRS § 89-6.

       13.   Bargaining Unit 7 selected the UHPA as its exclusive

 representative in the 1970’s, and UHPA has served in that capacity

 continuously, to date. Hawai`i Labor Relations Board Dec. No. 53.

       14.   An exclusive representative has the sole authority to negotiate,

 on behalf of its bargaining unit, with the State governmental interests that

 employ them. HRS §§ 89-2, -8.




                                      -5-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 8 of 25    PageID #: 8




       15.    For purposes of collective bargaining with Bargaining Unit 7,

 the State governmental interests (the Public Employer) have been

 represented by a bargaining team.

       16.    The Public Employer’s bargaining team at all times relevant to

 this complaint has been formally composed of the Governor, the University

 of Hawai‛i Board of Regents, and the President of the University of

 Hawai‛i. For the purpose of negotiating a collective bargaining agreement,

 the Governor has three votes, the Board of Regents has two votes, and the

 University President has one vote. The Public Employer acts by a majority.

 HRS § 89-2, -6(d)(4). In practice, negotiations may be conducted by

 designees.

       17.    The UHPA and the Public Employer’s team negotiated a

 proposed 2017-2021 Agreement.

       18.    Bargaining Unit 7 ratified the proposed 2017-2021 Agreement,

 pursuant to law.




                                       -6-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 9 of 25      PageID #: 9




       19.   Defendant IGE duly reported the tentative Agreement to the

 legislature and duly pursued appropriations to support it, which were

 timely enacted by the legislature and signed by him into law.

       20.   Defendant IGE and Defendant LASSNER both signed the

 2017-2021 Agreement.

       21.   The 2017-2021 Agreement was effective as of July 1, 2017, and is

 in effect to and including June 30, 2021.

       22.   The 2017-2021 Agreement has been in effect at all times

 germane to this complaint.

       One Mid-term Amendment

       23.   Since its effective date, and pursuant to a contractual provision

 authorizing mid-term bargaining over salary enhancements, the collective

 bargaining parties have negotiated a single amendment to the 2017-2021

 Agreement, which provided a 1.2% salary enhancement for faculty

 effective January 2, 2020, and another 1.2% enhancement effective January

 1, 2021. This amendment neither pertained to nor authorized furloughs.



                                       -7-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 10 of 25     PageID #: 10




        Provisions of the 2017-2021 Collective Bargaining Agreement

        24.   The 2017-2021 Agreement contains provisions governing

  faculty salary, duty period, and leaves of absence, paid and unpaid, that

  may occur during the duty period.

        25.   The 2017-2021 Agreement does not contain any provision

  entitling the Public Employer to impose furloughs.

        26.   The 2017-2021 Agreement does not contain any provision

  entitling the Public Employer to unilaterally reduce faculty salaries.

        27.   The 2017-2021 Agreement does not contain any provision

  entitling the Public Employer to unilaterally impose non-working leave

  days for the sake of reducing salary outlay.

        28.   The 2017-2021 Agreement does contain a provision entitling the

  Employer to “retrench” (permanently lay off, or terminate) employees, due,

  e.g., to fiscal exigency, pursuant to stated procedures.

        29.   A retrenchment provision has been in the current Agreement

  and its predecessors since 1977, and is currently Article XVI thereof.



                                        -8-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 11 of 25     PageID #: 11




        Bargaining Unit 7 (UH Faculty) Employees and Their Pay

        30.   The salary due to each faculty member is generally the initial

  salary of the faculty member, established by the faculty member’s letter of

  hire, as modified thereafter by sequential collective bargaining agreements,

  up through the 2017-2021 Agreement.

        31.   Faculty salaries may also be increased, in individual cases, such

  as by merit adjustments, overload pay, or summer salaries, applicable to an

  individual, but all pursuant to the collective bargaining agreement.

        32.   The salary for each faculty member is computed and tracked at

  the University, and announced to the faculty member using a University

  “Payroll Notification Form” (PNF). Faculty receive an electronic copy of

  any PNF applicable to them, for example, when there is a change in their

  salary.

        33.   Payroll information, as reflected in the PNFs, is relayed by the

  University to State personnel, who operate under direction of Defendant




                                       -9-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 12 of 25    PageID #: 12




  OTAGURO. State personnel then execute payroll disbursements, typically

  by electronic deposit.

        34.   Faculty receive their annual salary in 24 semimonthly and equal

  payments; this is so whether they are employed on a nine-month academic

  calendar duty period, as most are, or an eleven-month duty period.

        35.   The payroll periods for faculty are from the 1st to the 15th day

  of the month, and from the 16th to the last day of the month.

        36.   Faculty are paid on the 20th for the first payroll period and on

  the fifth of the next month, for the second payroll period.

        Actions of the Defendants

        37.   As part of his plan to deal with revenue shortfalls occasioned

  by the COVID-19 pandemic, Defendant IGE has ordered that faculty

  salaries be reduced 9.23% beginning with the first payroll period in

  January, 2021; i.e., as of January 1, 2021.

        38.   Defendant OTAGURO has implemented Defendant IGE’s order

  by causing the payroll processes of the State to schedule a reduction in



                                         -10-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 13 of 25   PageID #: 13




  faculty salary of 9.23%, beginning with the payment to be issued to faculty

  on January 20, 2021.

        39.   Defendant IGE has instructed the University to impose non-

  paid leave days proportionate to the 9.23% reduction, to be scheduled in

  the University’s discretion.

        40.   Defendant LASSNER, in order to fulfill Defendant IGE’s

  instructions, has ordered that non-paid leave days be imposed upon

  faculty, to be scheduled according to a plan devised by his administration.

        41.   In confirmation of the 9.23% upcoming salary reduction, faculty

  have received PNFs to that effect.

        42.   In confirmation of the non-paid leave days to be imposed upon

  faculty, UHPA has received Defendant LASSNER’s draft leave plan.

        43.   In confirmation of both the 9.23% upcoming salary reduction

  and the non-paid leave days to be imposed, the Public Employer’s

  bargaining team has met with UHPA to discuss and explain these actions.




                                       -11-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 14 of 25    PageID #: 14




         No Agreement to Amend; Public Employer Impairs Contract

        44.   In a variety of meetings and communications with UHPA in

  2020, the Public Employer has proposed that the 2017-2021 Agreement be

  amended to permit furloughs, consisting of a 9.23% pay cut and

  proportionate involuntary unpaid leave days.

        45.   UHPA has not agreed to amend the 2017-2021 Agreement to

  permit the imposition of 9.23% pay cuts, or any other pay cuts, or any

  involuntary unpaid leave days, whether denominated “furloughs” or

  anything else.

        46.   UHPA has insisted that the Public Employer abide by and

  honor the 2017-2021 Agreement for its duration; i.e., through June 30, 2021.

        47.   UHPA has directed the Public Employer’s attention to the

  Retrenchment provision in the 2017-2021 Agreement, noting that it

  provides a contractual pathway to reduce expenditures in the event of

  fiscal exigency declared by the University’s Board of Regents.




                                      -12-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 15 of 25       PageID #: 15




        48.   The Public Employer has rejected and refused to abide by

  contractual processes to reduce expenditures, and asserts that if the UHPA

  will not agree to amend the 2017-2021 Agreement to permit furloughs,

  Defendant IGE will act in derogation of the 2017-2021 Agreement by

  unilaterally imposing them pursuant to legal authority.

        49.   This unilateral imposition of furloughs is in process now,

  initiated by Defendant IGE, with the collaboration of Defendant

  OTAGURO and Defendant LASSNER.

    Public Employer’s Purported Justification for Impairment of Contract

        50.   Defendant IGE contends that his furlough plan is, in policy

  terms, a superior method of reducing expenditures, because, among other

  things, it will provide him with more flexibility and choice than methods

  he contracted for in the 2017-2021 Agreement. He would be able, for

  example, to directly and immediately increase, decrease, suspend, or

  reinstate furloughs, inclusive of pay cuts and involuntary unpaid leaves, as

  he may see fit, from time to time, for the indefinite future, in his sole



                                        -13-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 16 of 25       PageID #: 16




  discretion, and at his sole initiative; all of which he counts as policy

  advantages. He contends it would be more compassionate, and less

  complicated, than laying off personnel.

        51.   Defendant IGE contends that his imposition of furloughs is

  legal, pursuant to proclamations he issued himself.

        52.   According to Ch. 127A, HRS, a Governor’s emergency

  proclamation has the force of law, equivalent to any law conventionally

  enacted by the legislature and signed into law by the Governor;

  notwithstanding that such an emergency proclamation is made solely by

  the Governor.

        53.   In seventeen consecutive proclamations issued pursuant to Ch.

  127A, HRS, since March 2020, Defendant IGE has proclaimed that an

  emergency existed due to the COVID-19 pandemic, and proclaimed the

  suspension, inter alia, of Chapter 89, HRS.




                                        -14-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 17 of 25    PageID #: 17




        54.   Defendant IGE has renewed, supplemented, or supplanted his

  proclamations from time to time, but has maintained the purported

  suspension of Chapter 89, HRS, throughout.




                       Existence of Actual Controversy

        55.   Plaintiff contends that the actions of Defendants to impose

  furloughs violate constitutional law, whereas Defendants deny that claim.

        56.   By reason of the facts set forth above, an actual controversy has

  arisen between Plaintiff and Defendants.




                        Court’s Ability to Effect Relief

        57.   If so ordered by the Court, Defendants IGE, OTAGURO, and

  LASSNER, in discharge of their authority, would be able to effectively stay

  or reverse the imposition of pay cuts and mandatory unpaid leave days,

  which together compose the furloughs complained of herein.




                                       -15-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 18 of 25     PageID #: 18




  COUNT I: GOVERNOR’S IMPOSITION OF FURLOUGHS
           FOLLOWING PROCLAMATION OF NEW LAW,
           UNCONSTITUTIONAL IMPAIRMENT OF CONTRACT

        58.   Paragraphs 1 through 57 are restated.

        59.   Defendant IGE has proclaimed a new law on behalf of the State,

  including suspension of Ch. 89, HRS, and relies on it to impair a valid,

  binding, and extant contract in force between the UHPA and the State of

  Hawaii, i.e., the 2017-2021 Agreement, to the State’s fiscal advantage.

        60.   Defendants IGE, OTAGURO, and LASSNER are acting in

  concert under color of state law.

        61.   Defendants are proceeding with implementation of furloughs,

  mandatory unpaid leave days, and pay cuts without justification sufficient

  to overcome strong constitutional policy in favor of maintaining vitality of

  contracts, especially where a state purports to affect its own contracts.

        62.   Defendants are proceeding with the implementation of

  furloughs without demonstrated due diligence and consideration of other

  policy alternatives; indeed, Defendants are ignoring the precise mechanism




                                       -16-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 19 of 25       PageID #: 19




  provided in the collective bargaining agreement to deal with fiscal

  exigency.

        63.   Defendants are not free to manipulate contracts, and laws

  affecting contracts, as just another policy alternative.

        64.   Defendants IGE, OTAGURO, and LASSNER are violating the

  United States Constitution, Article I, Section 10 (Contract Clause).

        65.   To the extent that Hawai‛i law allows a governor, without

  participation of the legislature, to abrogate or suspend old statutory law

  and declare new law of equivalent force, such unilateral lawmaking by a

  governor is indistinguishable for purposes of Article I, Section 10 analysis,

  from the enactment of new legislatively-generated law, and is subject to the

  same stricter scrutiny.

        66.   This court has previously found Hawai`i and its governor to be

  in violation of Article I, Section 10, for impairing UHPA’s collective

  bargaining agreement by enactment of a law to change it, under conditions

  of fiscal difficulty. See, University of Hawaii Prof. Asm. v. Cayetano, 16 F.



                                        -17-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 20 of 25      PageID #: 20




  Supp. 2d 1242 (1998) (granting preliminary injunction against State of

  Hawai‛i’s violation of collective bargaining agreement), aff’d University of

  Hawaii Prof. Asm. v. Cayetano, 183 F.3d 1096 (9th Cir. 1999).

        67.   A declaration from this Court is therefore necessary to the effect

  that implementation of furloughs will violate Plaintiff’s constitutional

  rights.

        68.   Unless Defendants are preliminarily and permanently enjoined

  from implementation of furloughs, mandatory unpaid leave days, and pay

  cuts for the duration of the 2017-2021 Agreement, Plaintiff and the

  Bargaining Unit 7 faculty members will be irreparably injured.



  COUNT II: GOVERNOR’S IMPOSITION OF FURLOUGHS,
            UNDER ASSERTED EXECUTIVE POWER,
            UNCONSTITUTIONAL IMPAIRMENT OF
            CONTRACT

        69.   Paragraphs 1 through 68 are restated.

        70.   If Defendant IGE does not predicate his purported authority to

  impose furloughs on his own proclamations issued pursuant to Ch. 127A,



                                       -18-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 21 of 25      PageID #: 21




  HRS, but instead on some conception of inherent executive authority, that

  purported inherent executive authority is subject to traditional Article I,

  Section 10 analysis.

        71.   Inherent executive authority does not override Article I, Section

  10, or it would be available in every Contract Clause case.

        72.   Defendants IGE, OTAGURO, and LASSNER are acting in

  concert under color of state law.

        73.   Defendants are proceeding with implementation of furloughs

  without justification sufficient to overcome strong constitutional policy in

  favor of maintaining vitality of contracts, especially where a state purports

  to affect its own contracts.

        74.   Defendants are proceeding with the implementation of

  furloughs without demonstrated due diligence and consideration of other

  policy alternatives; indeed, Defendants are ignoring the precise mechanism

  provided in the collective bargaining agreement to deal with fiscal

  exigency.



                                       -19-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 22 of 25       PageID #: 22




        75.   Defendants are not free to manipulate contracts, and laws

  affecting contracts, as just another policy alternative.

        76.   Defendants IGE, OTAGURO, and LASSNER are violating the

  United States Constitution, Article I, Section 10 (Contract Clause).

  COUNT III: GOVERNOR’S IMPOSITION OF FURLOUGHS,
             OUTSIDE STATUTORY AUTHORITY,
             UNCONSTITUTIONAL IMPAIRMENT OF
             EXISTING CONTRACT

        77.   Paragraphs 1 through 76 are restated.

        78.   Defendant IGE has proclaimed that Ch. 89, HRS (public sector

  collective bargaining) has been suspended, as above.

        79.   Defendant IGE’s proclamations do not explicitly purport to

  suspend the 2017-2021 Agreement.

        80.   To the extent that Ch. 89’s contractual enforcement procedures

  are suspended, recourse to this Court is that much more important.

        81.   However, even if, arguendo, Defendant IGE has full and proper

  authority under Hawai’i law to suspend Chapter 89, HRS, in its entirety,

  suspension of Chapter 89 could not constitute a basis to overturn an extant


                                        -20-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 23 of 25      PageID #: 23




  collective bargaining agreement, duly entered between the Public

  Employer and the UHPA.

        82.   Suspension of Chapter 89 cannot suspend United States

  Constitutional protection for contracts.

        83.   Even if Defendants IGE, OTAGURO, and LASSNER are

  exceeding the strict bounds of their state statutory authority, they are

  nonetheless acting in concert under color of state law.

        84.   Defendants are proceeding with implementation of furloughs

  without justification sufficient to overcome strong constitutional policy in

  favor of maintaining vitality of contracts, especially where a state purports

  to affect its own contracts.

        85.   Defendants are proceeding with the implementation of

  furloughs without demonstrated due diligence and consideration of other

  policy alternatives; indeed, Defendants are ignoring the precise mechanism

  provided in the collective bargaining agreement to deal with fiscal

  exigency.



                                       -21-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 24 of 25       PageID #: 24




        86.   Defendants are not free to manipulate contracts, and laws

  affecting contracts, as just another policy alternative.

        87.   Defendants IGE, OTAGURO, and LASSNER are violating the

  United States Constitution, Article I, Section 10 (Contract Clause).


                              PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief as follows:

        1.    That this Court declare that a present controversy exists, and

  that the Governor’s imposition of furloughs, mandatory unpaid leave days,

  and pay cuts, as applied to Plaintiff’s Bargaining Unit 7 members, is

  unconstitutional under Article I, Section 10 of the United States

  Constitution;

        2.    That this Court enter preliminary and permanent injunctions

  addressed and issued to Defendants Governor IGE, Comptroller

  OTAGURO, and President LASSNER barring the implementation of

  furloughs, mandatory unpaid leave days, and/or pay cuts for the duration

  of the collective bargaining agreement;


                                        -22-
Case 1:20-cv-00570-LEK-WRP Document 1 Filed 12/23/20 Page 25 of 25   PageID #: 25




        3.    That attorneys' fees and costs be awarded to Plaintiff under 42

  U.S.C. § 1988, or other applicable law; and

        4.    That other reasonable relief as may be just and equitable be

  provided.

        DATED: Honolulu, Hawai‛i, December 23, 2020.


                               GILL, ZUKERAN & SGAN
                               T. ANTHONY GILL
                               WADE C. ZUKERAN
                               DAVID A. SGAN


                               /s/ T. Anthony Gill
                               Attorneys for Plaintiff UHPA




                                      -23-
